MAGRUDER, Circuit Judge
(concurring).
The statute does not define “value”, but merely provides that if the gift is made in property “the value thereof at the date of the gift shall be considered the amount of the gift”. It is not clear to me that the cash surrender value test stated in Article 2 (5) of Regulations 79 (1932 Ed.) is invalid as in conflict with the statute. Nor is it clear to me that the specific provision in Article 2(5) (1932 Ed.) dealing with this particular species of property is inconsistent with the general provisions of Article 19(1) of the same edition of the Regulations. But the provisions of the 1932 edition of the Regulations, as applied to gifts of insurance policies, were at best unclear and confusing (see Guggenheim v. Rasquin, 2 Cir., 110 F.2d 371, 373), and the Commissioner quite properly clarified the Regulations in the 1936 edition. The Commissioner’s regulations are merely persuasive guides for the courts in interpreting the revenue acts and, at least in the absence of an intervening reenactment by Congress (Helvering v. R. J. Reynolds Tobacco Co., 306 U.S. 110, 116, 59 S.Ct. 423, 83 L.Ed. 536), the courts are free to adopt and apply retroactively a later regulation clarifying and modifying an earlier interpretation. In this case the regulation as amended in 1936 certainly gives a permissible interpretation of the act. Indeed, having in view the peculiar nature of single premium life insurance policies as “property”, I think the later interpretation is the more reasonable one, as the opinion of the court demonstrates.